DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Sebasto (US Patent Publication No. 20120196357A1) in view of Bidlingmaier (Projeck Orbit, 2016) and Cornell Composting (Science & Engineering, 2016).

In regard to claim 1, Smith-Sebasto et al. disclose a method for rotting an organic material (e.g. a method for input organic material to be placed in a digesting vessel that undergoes aerobic digestion) [0028], the method comprising:

    PNG
    media_image1.png
    444
    753
    media_image1.png
    Greyscale
rotting (e.g. digestion) an organic material (e.g. food scraps) [0020] in at least one pivoted rotting chamber of a rotting device (e.g. rotating vessel) [0010; Fig 1, 3, digestor vessel 200] for a rotting time (e.g. dwell time in the digester vessel) [0027], the rotting device comprising a control unit (e.g. process controller communicating with said vessel) [0010] and a chamber drive unit (e.g. motorized direct-drive system) [0013], wherein the control unit operates the chamber drive unit such that the at least one rotting chamber turns during a turning time (e.g. the operating switch for the drum is engaged so that it makes one rotation) [0032] and halts during a halting time (e.g. the operator disengages the drum operating switch, thus it would naturally flow that where the operating switch is disengaged that the drum composter is halted) [0033], and the at least one rotting chamber turns by a turning angle in a range from 0° to 360° during the turning time (e.g. one rotation) [0032]. 


The turning angle disclosed by Smith-Sebasto (e.g. 0° to 360°) encompasses the turning angle as claimed (e.g. 225° to 315°). The reference does not explicitly recite a precise turning angle within the range. However, the rotating movement of the drum stirs the material to be composted, i.e. homogenized and comminuted at simultaneous aeration [Bidlingmaier, 5.6.2.3] and maintaining aerobic conditions can be accomplished by mechanical mixing or turning which increases aeration by loosening up and increasing the porosity of the compost mixture [Cornell Composting, pg. 3, 2nd paragraph]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotate Smith-Sebato’s rotating vessel to a predetermined angle to increase aeration and loosening of the decomposition material. One of ordinary skill in the art would have been motivated to choose from a finite number of identified, predictable solutions (e.g. rotation within 360°) to yield predictable results (e.g. mixing and aeration). Rotation within the claimed ranges (three-quarters of a full rotation) achieves the same result as a full rotation and adjusting the degree of ration yields nothing more than predictable results to one of ordinary skill in the art.

	In regard to claim 2, Smith-Sebasto et al. disclose the method according to claim 1 further comprising the steps of:
feeding an organic material into the at least one pivoted rotting chamber of the rotting device (e.g. shredded food scraps and wood shavings are conveyed to the input port of the digester vessel) [0029-0032];
rotting the organic material in the at least one rotting chamber for the rotting time (e.g. the input material undergoes aerobic digestion within the digester vessel for a 5-day processing period) [0034-0036];
turning the at least one rotting chamber with the chamber drive unit of the rotting device during the rotting time (e.g. motorized direct-drive shaft controls the drive shaft that turns the digester vessel during digestion) [0037-0038]; and
exhausting the rotted organic material from the at least one rotting chamber after the rotting time (e.g. the digester vessel comprises a discharge door where digested feedstock exits the digester vessel) [0033], wherein the control unit operates (e.g. a process controller for communication with and operating the vessel) [0010] a cover drive unit of the rotting device and the cover drive unit moves a cover of the rotting chamber back and forth such that a port of the rotting chamber is opened during feeding (e.g. the input port is opened during a period of time in which input material enters the digesting vessel and is closed during digestion) [0031-0034] and exhausting the organic material (e.g. off-loading of the compost is conducted and the digested compost tumbles out from the discharge door) [0033] and closed during rotting of the organic material (e.g. the input door and discharge door are closed during the aerobic digestion process where digesting vessel 200 rotates) [0031-0034].


    PNG
    media_image2.png
    487
    528
    media_image2.png
    Greyscale
In regard to claim 3, Smith-Sebasto et al. disclose the method according to claim 2, wherein the rotting chamber is fed when the port of the rotting chamber faces in a direction opposite to gravity and the rotting chamber is exhausted when the port of the rotting chamber faces in a direction towards gravity (e.g. Fig. 1 and 3 demonstrate input port 210 on top of digesting vessel 200 and discharge door 280 is located on the bottom end of the digestion vessel) [0010; 0033].


In regard to claim 4, it would naturally flow from the disclosure of Smith-Sebasto that when the drum composter operating switch is engaged that drum composter is halted for a threshold period of time while the input material entered the drum composter (i.e., digesting vessel 200), and moreover, it would further naturally flow that when the operating switch is disengaged after the off-loading of the composted input material that the drum composter (i.e., digesting vessel 200) is halted for a threshold period of time. One having ordinary skill in the art would appreciate and recognize that the halting of the rotation of the digesting vessel to convey input material into the drum composter (i.e., digesting vessel 200) [0032] is halted for a threshold period of time that would necessarily include, at least, 1 to 2 hours. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In regard to claims 5-7, Smith-Sebasto disclose a method whereby the temperature in the vessel is within the range of 100-135°F and not exceeding 150°F (e.g. 65.55 °C) and thus the temperature of the organic material within the rotting chamber does not exceed 70 °C. The method steps recited in the claims are contingent upon when a temperature exceeds 70 °C. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met [MPEP 2111.04 II].

In regard to claim 8, Smith-Sebasto disclose the method according to claim 1, wherein the rotting chamber is automatically fed via a feeding line of a feeding unit (e.g. a processing controller communicates with the digesting vessel; a self-contained continuous process of input feedstock; see FIG. 1, hopper 110 and auger 130 that automatically feeds the material into digesting vessel 200) [0010; 0026] and the rotting chamber is automatically exhausted via an exhausting line of an exhausting unit (processing controller communicates with the digesting vessel; a self-contained continuous process to generate an output of organic compost material; see FIGS. 1 and 2, where the digested feedstock exits the digesting vessel through the discharge door 280 and is feed through finishing screener 400 and is collected in a desired receptacle) [0010; 0026; 0046].

In regard to claim 9, Smith-Sebasto disclose the method according to claim 1, wherein the rotting chamber is automatically exhausted via an exhausting line of an exhausting unit. (e.g. processing controller communicates with the digesting vessel; a self-contained continuous process to generate an output of organic compost material; where the digested feedstock exits the digesting vessel through the discharge door 280 and is feed through finishing screener 400 and is collected in a desired receptacle) [0010; 0026; 0046].

Response to Arguments
Applicant’s arguments (pgs. 8-9), filed 11/10/2022 with respect to the rejection of the claims based on the Von Fahnestock reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments (pg. 8), with respect to the claim limitation  "the at least one rotting chamber turns by a turning angle in a range from 225° to 315° during the turning time"  have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith-Sebasto in view of in view of Bidlingmaier (Projeck Orbit, 2016) and Cornell Composting (Science & Engineering, 2016). The rotating movement of the drum stirs the material to be composted, i.e. homogenized and comminuted at simultaneous aeration [Bidlingmaier, 5.6.2.3] and maintaining aerobic conditions can be accomplished by mechanical mixing or turning which increases aeration by loosening up and increasing the porosity of the compost mixture [Cornell Composting, pg. 3, 2nd paragraph]. There is no evidence of criticality or any evidence demonstrating any difference across the rotation range in regard to the claimed method. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         December 1, 2022